Citation Nr: 1748791	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-32 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a blast injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 2004 to October 2007.  He was awarded the Combat Infantryman Badge for combat service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The record before the Board consists of Virtual VA and the Veterans Benefits Management System (VBMS) files.  Future consideration of this Veteran's case should include consideration of these electronic records.


FINDINGS OF FACT

1.  The Veteran was involved in an explosion due to a vehicle born explosive device while in Iraq. 

2.  The Veteran was knocked to the ground and reported headaches following the incident. 

3.  The Veteran's asserted in-service blast injury is credible and consistent with the circumstances of his service.

4.  He has experienced memory problems along with social issues following the incident.

5.  It is at least as likely as not that the Veteran's current symptoms of headaches and cognitive dysfunction are related to his in-service blast injury. 


CONCLUSION OF LAW

Residuals of a blast injury were incurred inservice.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Laws and regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The Board finds that the elements of service connection have been established for the Veteran's claim for residuals of a blast injury. 

A review of the Veteran's service treatment records does not reveal any complaints, findings or diagnoses pertaining to a blast injury.

The Board takes administrative notice of the fact that the United States Iraq War Casualty Database shows that in April 2007, a soldier and fellow member of the Veteran's unit, i.e., 3rd Battalion, 509th Infantry, 4th Brigade Combat Team died due to wounds suffered when his vehicle struck an improvised explosive device.

The Veteran reports that in April 2007, he experienced two blasts while on duty in Fallujah. He states that an explosive detonated approximately 40 yards from where he was and a secondary explosion occurred approximately three minutes later.  The Veteran reports that he experienced severe headaches during the month following the explosion.  The appellant reports that he currently experiences problems remembering names and numbers, along with limited social difficulties.  His statements during traumatic brain injury examinations provided by VA have varied depending on the exam.  He has claimed headaches following the incident in Iraq, while also denying any reports of headaches on later examinations.  The Veteran currently is service connected for posttraumatic stress disorder and may have some other mental health diagnosis.  

Although the results of his traumatic brain injury examinations have proved inconclusive, as the appellant is a combat veteran the Board finds credible the claim that he was exposed to a blast injury while deployed, and that he did and continues to experience headaches and memory loss following that injury.  38 U.S.C.A. § 1154(b).  In this regard, it must be recalled that the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  Id.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record is at least in equipoise on the issue of whether his current symptoms are related to his in-service blast injury.  As such, service connection for the residuals of a blast injury is warranted.  38 U.S.C.A. § 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for the residuals of a blast injury is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


